Name: 2003/204/EC: Commission Decision of 21 March 2003 amending Decision 97/569/EC as regards the inclusion of establishments in Hungary, Slovenia and the Slovak Republic in provisional lists of third country establishments from which Member States authorise imports of meat products (Text with EEA relevance) (notified under document number C(2003) 832)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  Europe;  foodstuff;  tariff policy
 Date Published: 2003-03-25

 Avis juridique important|32003D02042003/204/EC: Commission Decision of 21 March 2003 amending Decision 97/569/EC as regards the inclusion of establishments in Hungary, Slovenia and the Slovak Republic in provisional lists of third country establishments from which Member States authorise imports of meat products (Text with EEA relevance) (notified under document number C(2003) 832) Official Journal L 078 , 25/03/2003 P. 0014 - 0015Commission Decisionof 21 March 2003amending Decision 97/569/EC as regards the inclusion of establishments in Hungary, Slovenia and the Slovak Republic in provisional lists of third country establishments from which Member States authorise imports of meat products(notified under document number C(2003) 832)(Text with EEA relevance)(2003/204/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(1) and (4) thereof,Whereas:(1) Provisional lists of establishments in third countries from which the Member States authorise imports of meat products have been drawn up by Commission Decision 97/569/EC(3), as last amended by Decision 2002/671/EC(4).(2) Hungary, Slovenia and the Slovak Republic have sent lists of establishments producing wild game meat products for which the responsible authorities certify that the establishments comply with the Community rules.(3) Those establishments should be included in the lists drawn up by Decision 97/569/EC.(4) As on-the-spot inspections have not yet been carried out, imports from such establishments are not eligible for reduced physical checks in accordance with Article 2(4) of Decision 95/408/EC.(5) Decision 97/569/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 97/569/EC is amended in accordance with the Annex to this Decision.Article 2This Decision shall apply from 1 April 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 234, 26.8.1997, p. 16.(4) OJ L 228, 24.8.2002, p. 25.ANNEXAnnex I is amended as follows:1. The following text is inserted in Annex I in the part concerning Hungary in accordance with national reference:"PaÃ ­s: HungrÃ ­a/Land: Ungarn/Land: Ungarn/Ã §Ã Ã Ã ±: Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ±/Country: Hungary/Pays: Hongrie/Paese: Ungheria/Land: Hongarije/PaÃ ­s: Hungria/Maa: Unkari/Land: Ungern">TABLE>2. The following text is inserted in Annex I in the part concerning Slovenia in accordance with national reference:"PaÃ ­s: Eslovenia/Land: Slovenien/Land: Slowenien/Ã §Ã Ã Ã ±: Ã £Ã »Ã ¿Ã ²Ã µÃ ½Ã ¯Ã ±/Country: Slovenia/Pays: SlovÃ ©nie/Paese: Slovenia/Land: SloveniÃ «/PaÃ ­s: EslovÃ ©nia/Maa: Slovenia/Land: Slovenien">TABLE>3. The following text is inserted in Annex I in the part concerning the Slovak Republic in accordance with national reference:"PaÃ ­s: RepÃ ºblica Eslovaca/Land: Slovakiet/Land: Slowakische Republik/Ã §Ã Ã Ã ±: Ã £Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±/Country: Slovak Republic/Pays: Slovaquie/Paese: Repubblica Slovacca/Land: Slowakije/PaÃ ­s: RepÃ ºblica Eslovaca/Maa: Slovakian Tasavalta/Land: Slovakien"